Citation Nr: 0328252	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-14 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a myocardial 
infarction.

2.  Entitlement to service connection for coronary artery 
bypass graft surgery as secondary to service-connected 
myocardial infarction or due to aggravation of coronary 
artery disease by service-connected myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant (claimant) had active military service from 
September 1970 to July 1973.  He subsequently served in a 
reserve component, during which time he had unverified 
periods of active and inactive duty training.  The appellant 
then had a second period of active service, in Southwest Asia 
during Operation Desert Shield/Storm, from December 1990 to 
June 1991, again followed by unverified periods of reserve 
component active and inactive duty training, including a 
period of verified inactive duty training in November 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim of entitlement to service connection for a 
myocardial infarction and for coronary bypass surgery.

The claimant requested a hearing before the Board, and the 
requested Board hearing was conducted by the undersigned 
Veterans Law Judge in April 2003.

After reviewing the contentions and clinical evidence of 
record, the Board finds that the issues on appeal are more 
accurately stated as described on the title page of this 
decision.  The appeal of entitlement to service connection 
for coronary artery bypass surgery as secondary to a service-
connected myocardial infarction or for service connection for 
coronary artery disease as aggravated by a service-connected 
myocardial infarction is addressed in the REMAND attached to 
this decision.




FINDINGS OF FACT

1.  All evidence needed for an equitable disposition of the 
claim addressed in this decision has been obtained.  

2.  The claimant incurred a myocardial infarction during a 
period of scheduled inactive duty for training.  


CONCLUSION OF LAW

The criteria for service connection for a myocardial 
infarction are met.  38 U.S.C.A. §§ 101(24), 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.6, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that he is entitled to service 
connection for a myocardial infarction that was diagnosed 
after he completed a day of INACDUTRA on November 19, 1994, 
and prevented him from reporting for the completion of that 
period of INACDUTRA on November 20, 1994.  

A veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term 
"active military, naval, or air service" includes active duty 
or any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; or 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from 
injury incurred or aggravated in line of duty, or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24).  

In order for a claim of entitlement to service connection to 
be granted, there must be competent evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus or link between 
the in-service injury or disease and the current disability 
(established by medical evidence).  In this case, the 
evidence establishes that the claimant participated in and 
was paid for a unit training assembly, a type of inactive 
duty for training, on November 19, 1994, a Saturday, and he 
testified that this unit training assembly was to continue on 
Sunday, November 20, 1994.  There is no evidence to the 
contrary.  

The record of the claimant's reserve service in 1994 reflects 
that periods of paid inactive duty in April, May, June, July, 
August, September, and October 1994 were each two days long.  
In addition to periods of two-day inactive duty for training 
in early June 1994 and in late July 1994, the claimant had an 
annual tour of duty lasting two weeks, from mid-June 1994 to 
early July 1994.  This evidence supports the credibility of 
the claimant's statement that his period of inactive duty 
training on Saturday, November 19, 1994, was scheduled to 
continue on Sunday, November 20, 1994.  Air Force Reserve 
personnel guidelines reflect that orders to report for 
INACDUTRA are not published.  Thus, the absence of a specific 
written order verifying that the INACDUTRA to which the 
claimant was called was to continue through Sunday, November 
20, 1994, is not evidence against the claim. 

The Board notes that Air Force Reserve Command personnel 
guidelines specify that individuals who are in a scheduled 
inactive duty for training period are typically entitled to 
quarters financed by the unit of assignment, either on base 
or by contract, although in this case, the claimant went to 
his own home in the evening at the conclusion of the November 
19, 1994 assembly for training.  Air Force Reserve Command 
Pamphlet 36-113 at  45.14.  

A reserve component member who has been called to INACDUTRA 
is entitled to compensation for a myocardial infarction 
incurred during travel status, which includes travel to and 
from active or inactive duty training.  38 C.F.R. § 3.6.  As 
the travel contemplated in this provision appears to be 
travel to report to the beginning of the INACDUTRA and travel 
at the conclusion of the INACDUTRA, this provision is 
consistent with a finding that a period of INACDUTRA is 
continuous from the time the reserve member begins travel to 
the INACDUTRA until the member returns to his or her 
residence following the conclusion of the training, rather 
than including only worked hours.  However, the legislative 
history of the amendments, which added coverage for 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident during a period of ACDUTRA or INACDUTRA, does not 
clarify the definition of the covered period.  

The preponderance of the evidence reflects that the claimant 
sought emergency care in the late evening on November 19, 
1994, and was admitted for private hospitalization in the 
early hours of November 20, 1994, during a period of 
INACDUTRA.  The medical evidence shows that the claimant had 
been essentially asymptomatic following cardiac bypass graft 
surgery in 1987 and prior to the November 1994 myocardial 
infarction.  The evidence thus establishes that the claimant 
incurred disability due to the November 1994 myocardial 
infarction.  Thus, the criteria for service connection for a 
myocardial infarction have been met.    

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
law redefined the obligations of VA with respect to the duty 
to assist, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  As this decision is a complete 
grant of the benefit sought with respect to service 
connection for a myocardial infarction, discussion in this 
decision of compliance with the duty to notify or assist the 
appellant under the VCAA is unnecessary.


ORDER

The appeal for service connection for myocardial infarction 
is granted.


REMAND

The appellant contends that the November 1994 myocardial 
infarction, for which service connection is granted in this 
decision, resulted in a permanent increase in his symptoms of 
coronary artery disease, requiring a second coronary artery 
bypass graft surgery in 1995.  38 C.F.R. § 3.310 (2002).  The 
contentions that he is entitled to service connection for the 
aggravation of coronary artery disease and for the residuals 
of the 1995 coronary artery bypass surgery have not been 
addressed, since the RO did not grant service connection for 
the November 1994 myocardial infarction.  Under the 
circumstances, further development is in order.  

Also, subsequent to the RO's determinations in this case, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant must be provided with explicit 
notice of enactment of the VCAA and all provisions of that 
Act, and of the claimant's rights and responsibilities, and 
notice as to the time allowed for submission of evidence.  
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Given these decisions, VCAA requirements should be addressed 
on REMAND.

Accordingly, the case is REMANDED for the following 
development:

1.  The appellant should be advised of 
the evidence necessary to substantiate 
his claim for service-connection for 
coronary artery bypass graft surgery as 
secondary to service-connected myocardial 
infarction or due to aggravation of 
coronary artery disease by service-
connected myocardial infarction.  The 
appellant and his representative should 
be informed of the period of time in 
which the appellant may timely submit or 
identify such evidence.  

2.  The appellant should be afforded the 
opportunity to provide any additional 
information which might assist in 
substantiating his claim, and should be 
advised of the types of alternative 
evidence he might submit to substantiate 
his claim.  

3.  The appellant should be asked if he 
has been treated at any VA Medical Center 
(VAMC) other than the New Orleans, 
Louisiana VAMC for the residuals of a 
service-connected myocardial infarction 
or for coronary artery disease or 
residuals of coronary artery bypass 
grafting performed in 1995.  Clinical 
records should be obtained from any 
identified VAMC, and records November 
1994 to the present should be obtained 
from the VAMC.

4.  The appellant should be afforded the 
opportunity to identify any other private 
(non-VA) providers or facilities from 
whom or at which he has been treated for 
a myocardial infarction or coronary 
artery disorder or residuals of coronary 
artery bypass surgery since November 
1994, other than the West Jefferson 
Medical Center clinical records through 
May 1995, which have already been 
associated with the claims file.  
Identified records should be obtained.  

5.  The appellant should be afforded a VA 
examination to determine the nature and 
etiology of his cardiac disability.  The 
claims folder should be sent to the 
examiner for review.  The examiner should 
be asked to provide an opinion, for each 
diagnosed cardiac-related disorder, as to 
whether the disorder was present prior to 
a November 1994 myocardial infarction.  
For each disorder present prior to 
November 1994 and still present, the 
examiner should provide an opinion as to 
whether it is (1) likely, (2) unlikely, 
or (3) at least as likely as not that the 
myocardial infarction in November 1994 
aggravated pre-existing coronary artery 
disease or caused the appellant to 
require coronary artery bypass grafting 
in 1995.  The examiner should be informed 
that "aggravation" for VA compensation 
purposes means an increase in severity, 
based on all the evidence pertaining to 
the manifestations of the disability.  
Intermittent or temporary flare-ups 
during service of a preexisting injury or 
disease do not constitute aggravation; 
rather, the underlying condition, as 
contrasted with symptoms, must have 
chronically worsened.  The examiner 
should be asked to state the rationale 
for the conclusions reached.  
6.  After completing the requested 
development, the RO should readjudicate 
the issue on appeal.  

If in order, the appellant and his representative should then 
be provided a supplemental statement of the case.  After time 
for response, the case should be returned to the Board for 
final review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



